Citation Nr: 1507727	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1982. The Veteran also had additional service in the Texas Army National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).

In April 2012, the Veteran presented testimony at a Travel Board hearing before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  Following the conclusion of the hearing, the Veteran submitted additional evidence in support of the current claims.  A waiver of RO jurisdiction accompanied the additional evidence that the Veteran submitted.  A copy of the transcript of this Travel Board hearing is in the Veteran's claims folder.

In August 2012, the Board remanded this matter, as well as a claim for entitlement to service connection for a back disability.  On remand, service connection for the back disability was granted; therefore, that claim is no longer before the Board.  Regarding the claim for service connection for bilateral hearing loss, the development ordered in the August 2012 remand was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed below, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Reason for Remand: To obtain VA treatment records and an addendum opinion.

The Board notes that for entitlement to service connection for bilateral hearing loss, there must first be a disability as identified under 38 C.F.R. § 3.385 (2014).  A "hearing loss" disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  Id.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this case, a March 8, 2012 audiology consultation report indicates that the Veteran's word recognition was 92 percent in both ears.  The report does not indicate whether the speech recognition testing was conducted using the Maryland CNC Test.  Further, the report indicates that audiometric data could be viewed on another screen.  See March 8, 2012 audiology consultation report ("To view audiometric data please refer to Audiogram Display under Tools.")  The Board observes that if the speech recognition testing was performed using the Maryland CNC Test that the Veteran had a hearing loss disability for VA purposes on March 8, 2012.  38 C.F.R. § 3.385.  Accordingly, the Board finds that a remand is necessary to clarify whether the Maryland CNC Test was used in March 2012 and to obtain the audiometric data.  If it is determined that the Maryland CNC Test was used in March 2012, then an addendum opinion must be obtained from the January 2013 VA audiology examiner indicating whether any hearing loss is related to a period of active service (i.e., September 1974 to January 1982) and/or the period of ACDUTRA from April to May 1990 in the Texas Army National Guard.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Obtain the audiometric data from the March 8, 2012 VA audiology testing and associate it with the claims file.  Obtain clarification as to whether the speech recognition results documented in the March 8, 2012 treatment record were obtained using the Maryland CNC Test.

3. If the March 8, 2012 speech recognition scores were obtained using the Maryland CNC Test, or if the audiometric data from March 8, 2012 show a hearing loss disability under 38 C.F.R. § 3.385, or if any other development reveals a hearing loss disability under 38 C.F.R. § 3.385, then send the Veteran's claims file to the VA examiner that performed the audiology testing in January 2013, or to another qualified examiner, and request an addendum etiology opinion.  Identify for the examiner the treatment record showing a hearing loss disability for VA purposes.

Following a review of the evidence of record and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability diagnosed during the pendency of the claim is related to a period of active service (i.e., September 1974 to January 1982) and/or the period of ACDUTRA from April to May 1990 in the Texas Army National Guard.

In the alternative, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is proximately due, the result of, or aggravated by service-connected tinnitus.

In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

Adjudicator should please note: In reaching these conclusions, the examiner must provide an etiological opinion with respect to both the Veteran's period of active service (i.e., September 1974 to January 1982) and the period of ACDUTRA from April to May 1990 in the Texas Army National Guard. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




